Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

BRIAN J. MAY                                     ROBERT J. HENKE
South Bend, Indiana                              DCS Central Administration
                                                 Indianapolis, Indiana

                                                 SHARON R. ALBRECHT
                                                 DCS St. Joseph County Office
                                                 South Bend, Indiana


                                IN THE                                           FILED
                                                                              Jan 24 2012, 9:23 am
                      COURT OF APPEALS OF INDIANA
                                                                                      CLERK
                                                                                    of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court
IN THE MATTER OF THE TERMINATION                 )
OF THE PARENT-CHILD RELATIONSHIP                 )
OF:                                              )
                                                 )
J.W. & C.W. (Minor Children)                     )
                                                 )
And                                              )
                                                 )
M.W. (Father)                                    )
                                                 )
       Appellant-Respondent,                     )
                                                 )
                vs.                              )    No. 71A05-1105-JT-278
                                                 )
                                                 )
INDIANA DEPARTMENT OF CHILD                      )
SERVICES,                                        )
                                                 )
       Appellee-Petitioner.                      )
                                                 )


                      APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                              The Honorable Peter J. Nemeth, Judge
                       Cause Nos. 71J01-1010-JT-256 & 71J01-1010-JT-257
                                           January 24, 2012

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge

                                            Case Summary

        M.W. (“Father”) appeals the involuntary termination of his parental rights to his

children, J.W. and C.W. Concluding that the Indiana Department of Child Services, local

office in St. Joseph County (“SJCDCS”), presented clear and convincing evidence to

support the trial court‟s judgment, we affirm.

                                   Facts and Procedural History

        Father is the biological parent of J.W., born in July 2008, and C.W., born in

September 2009.1 The facts most favorable to the trial court‟s judgment reveal that

several days following C.W.‟s birth and release from the hospital, SJCDCS received a

report that drug tests performed on the baby‟s meconium came back positive for cocaine,

opiates, amphetamines, marijuana, and benzodiazepines. A SJCDCS assessment case

worker visited the family home and determined J.W. and C.W. were in no immediate

danger, as both children appeared well cared-for, there was adequate food and housing

for the family, and both parents were forthcoming concerning their respective drug use

during the weeks before C.W.‟s birth. In addition, both parents acknowledged the need

for assistance in maintaining a drug-free home environment, and both parents voluntarily



        1
           At the outset, we observe that the parental rights of the children‟s biological mother, T.W.
(“Mother”), were also involuntarily terminated by the trial court. Mother, however, does not participate
in this appeal. We therefore limit our recitation of the facts to those pertinent solely to Father‟s appeal.
                                                     2
submitted to drug screens. Father‟s drug screen results were negative, and Mother tested

positive for THC metabolites.

       As a result of its initial assessment, SJCDCS determined that although the family

required services, physical removal of the children was not necessary at that time.

Consequently, J.W. and C.W. were allowed to remain in the family home while the

family received home-based counseling services. Additionally, SJCDCS sought and

received permission from the trial court to file child in need of services (“CHINS”)

petitions as to both children. In December 2009, SJCDCS filed petitions under separate

cause numbers alleging J.W. and C.W. were CHINS, Father admitted to the allegations in

the CHINS petitions, and the children were so adjudicated.

       After a dispositional hearing in January 2011, the trial court issued an order

directing Father to participate in and successfully complete a variety of tasks and services

designed to improve his parenting abilities and to address his substance abuse issues.

Specifically, Father was ordered to, among other things: (1) cooperate with home-based

service providers; (2) complete a drug and alcohol assessment and follow any resulting

recommendations; (3) abstain from all use of illegal substances and submit to random

drug screens; (4) allow SJCDCS case managers and/or other service providers to make

both announced and unannounced visits to the family home, including entrance to the

home to ensure the safety of the children; (5) successfully complete parenting classes; (6)

obtain and maintain stable housing and employment; (7) maintain contact with SJCDCS;

and (8) properly care for the children. Father did not attend the dispositional hearing,

however, because he was incarcerated on a probation violation in an unrelated criminal

                                             3
matter for failing to comply with the terms of the Court Substance Abuse Program of St.

Joseph County.

       After the dispositional hearing, Mother confided to her SJCDCS case worker that

she and the children had recently been living with Mother‟s aunt and grandmother, but

that they were all being evicted from the home. The SJCDCS family case manager later

advised Mother that she and the children were not allowed to live in the same home with

Mother‟s aunt and grandmother because both relatives had prior histories with SJCDCS

for neglect.   Mother was reminded of this condition when she later obtained an

apartment.     Notwithstanding these warnings, however, SJCDCS received and

substantiated a report in March 2010 that Mother and the children had been living in the

same hotel room with Mother‟s unapproved relatives. Consequently, both children were

immediately removed from Mother‟s custody and placed in foster care. The court‟s

dispositional orders were later modified to include supervised in-home visits with the

children.

       Upon Father‟s release from incarceration in April 2010, he joined Mother in

visiting with the children. Initially, these visits seemed to go well, but the parents soon

began making last-minute requests to reschedule the visit dates and times. Father also

began exhibiting erratic behaviors during visits and testing positive for illegal and/or

controlled substances.     Specifically, Father failed nine of fifteen drug screens

administered between April and July 2010, testing positive for oxycodone, hydrocodone,

propoxyphene, morphine, heroin, THC, amphetamines, methamphetamines, and



                                            4
alprazolam. Father refused to submit to several additional drug screen requests during

this time period as well.

       By June 2010, the supervised in-home visits had been moved to a visitation

facility, due in large part to Father‟s ongoing drug use. In addition, although he was

referred for out-patient substance abuse treatment on at least two separate occasions to

the Family and Children‟s Center, Father refused to participate in any treatment

programs.    By July 2010, Father‟s visitation privileges with the children had been

suspended until such time as Father could produce three consecutive clean drug screens.

Father failed to do so and never visited with his children again.

       In October 2010, SJCDCS filed petitions seeking the involuntary termination of

Father‟s parental rights to both children.       Notwithstanding the pending termination

proceedings, however, SJCDCS continued to refer Father to inpatient treatment

programs, including the Life Treatment Center in January 2011, as well as to the

Oaklawn Outpatient Drug Treatment program. Father again refused to participate in

either of these programs and later the same month was re-incarcerated in the Marshall

County Jail on new criminal charges.

       A consolidated, two-day evidentiary hearing on the involuntary termination

petitions was held in April 2011. During the termination hearing, SJCDCS presented

evidence showing Father remained incapable of providing the children with a safe and

stable home environment, due in large part to his current incarceration and untreated

substance abuse issues. Additionally, the evidence established that J.W. and C.W. were

living together and thriving in a pre-adoptive foster home. At the conclusion of the

                                             5
termination hearing, the trial court took the matter under advisement. The trial court

issued separate judgments terminating Father‟s parental rights to C.W. and J.W. in April

and May 2011. Father now brings this consolidated appeal.

                                 Discussion and Decision

       This Court has long had a highly deferential standard of review in cases

concerning the termination of parental rights. In re K.S., 750 N.E.2d 832, 836 (Ind. Ct.

App. 2001). When reviewing the termination of parental rights, we will neither reweigh

the evidence nor judge witness credibility. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct.

App. 2004), trans. denied.      Instead, we consider only the evidence and reasonable

inferences most favorable to the judgment. Id. Moreover, in deference to the trial court‟s

unique position to assess the evidence, we will set aside a judgment terminating a parent-

child relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct.

App. 1999), trans. denied.

       Here, in terminating Father‟s parental rights, the trial court entered specific

findings and conclusions. When a trial court‟s judgment contains specific findings of fact

and conclusions thereon, we apply a two-tiered standard of review. Bester v. Lake Cnty.

Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). First, we determine

whether the evidence supports the findings, and second, we determine whether the

findings support the judgment. Id. “Findings are clearly erroneous only when the record

contains no facts to support them either directly or by inference.” Quillen v. Quillen, 671

N.E.2d 98, 102 (Ind. 1996). If the evidence and inferences support the trial court‟s

decision, we must affirm. L.S., 717 N.E.2d at 208.

                                             6
       The “traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B.,

666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. These parental interests, however,

are not absolute and must be subordinated to the child‟s interests when determining the

proper disposition of a petition to terminate parental rights. Id. In addition, although the

right to raise one‟s own child should not be terminated solely because there is a better

home available for the child, parental rights may be terminated when a parent is unable or

unwilling to meet his or her parental responsibilities. K.S., 750 N.E.2d at 836.

       Before an involuntary termination of parental rights may occur in Indiana, the

State is required to allege and prove, among other things:

       (B)    that one (1) of the following is true:

              (i)     There is a reasonable probability that the conditions
              that resulted in the child‟s removal or the reasons for
              placement outside the home of the parents will not be
              remedied.

              (ii)   There is a reasonable probability that the continuation
              of the parent-child relationship poses a threat to the
              well-being of the child.

              (iii) The child has, on two (2) separate occasions, been
              adjudicated a child in need of services;

       (C)    that termination is in the best interests of the child; and

       (D) that there is a satisfactory plan for the care and treatment of the
       child.


Ind. Code § 31-35-2-4(b)(2). “The State‟s burden of proof in termination of parental

rights cases is one of „clear and convincing evidence.‟” In re G.Y., 904 N.E.2d 1257,

                                              7
1260-61 (Ind. 2009) (quoting Ind. Code § 31-37-14-2). If the trial court finds that the

allegations in a petition described in section 4 of this chapter are true, the court shall

terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).          Father does not

challenge any of the trial court‟s specific findings pertaining to the above-cited elements

as unsupported by the evidence. Rather, Father asserts that he has achieved sobriety “on

his own” since being incarcerated in the Marshall County Jail, anticipates an early release

from incarceration, and “is hopeful” that his early release date “will convince this court to

set aside” the trial court‟s judgment “until he can get back on his feet.” Appellant‟s Br. p.

10. These arguments can be fairly described as a challenge to the sufficiency of the

evidence supporting the trial court‟s judgment as to subsection 4(b)(2)(B) of Indiana‟s

termination statute cited above. See Ind. Code § 31-35-2-4(b)(2)(B).

       We begin our review by observing that Indiana Code section 31-35-2-4(b)(2)(B)

requires a trial court to find that only one of the three elements of subsection (b)(2)(B)

has been established by clear and convincing evidence before properly terminating

parental rights. See L.S., 717 N.E.2d at 209. Because we find it to be dispositive under

the facts of this case, we only consider whether SJCDCS established, by clear and

convincing evidence, that there is a reasonable probability the conditions resulting in

C.W.‟s and J.W.‟s removal and/or continued placement outside Father‟s care will not be

remedied. See I.C. § 31-35-2-4(b)(2)(B)(i).

       A trial court must judge a parent‟s fitness to care for his or her child at the time of

the termination hearing, taking into consideration evidence of changed conditions. In re

J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied. The trial court must also

                                              8
“evaluate the parent‟s habitual patterns of conduct to determine the probability of future

neglect or deprivation of the child.” Id. Pursuant to this rule, courts have properly

considered evidence of a parent‟s prior criminal history, drug and alcohol abuse, history

of neglect, failure to provide support, and lack of adequate housing and employment.

A.F. v. Marion Cnty. Office of Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App.

2002), trans. denied. Moreover, a county department of child services is not required to

provide evidence ruling out all possibilities of change; rather, it need only establish that

there is a reasonable probability the parent‟s behavior will not change. In re Kay L., 867

N.E.2d 236, 242 (Ind. Ct. App. 2007).        Finally, we have previously explained that

Indiana‟s termination statute makes clear that “it is not just the basis for the initial

removal of the child that may be considered for purposes of determining whether a

parent‟s rights should be terminated, but also those bases resulting in the continued

placement outside of the home.” In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005),

trans. denied.

       Here, in determining that there is a reasonable probability the conditions leading to

the children‟s removal and/or continued placement outside Father‟s care will not be

remedied, the trial court made several pertinent findings regarding Father‟s past and

present inability to provide C.W. and J.W. with a safe, stable, and drug-free home

environment. Specifically, the trial court found that “[i]n-home therapeutic services for

[the] parents were discontinued due to non-compliance with the program.” Appellant‟s




                                             9
App. p. 88.2 The court further found that Father “did not successfully complete drug and

alcohol classes,” became “addicted to heroin and went through detoxification while

incarcerated from January 2011 to the present,” that “[o]ngoing drug use by both parents

prevented them from complying with the requirements of their case plan,” and that both

parents “promised at many court hearings that they would reform their lifestyle but have

always reverted to using drugs.” Id. A thorough review of the record reveals that these

findings and conclusions are supported by abundant evidence.

       Testimony from SJCDCS family case manager Emily Russell, court-appointed

special advocate (“CASA”) Laura Sinn, coupled with Father‟s own testimony makes

clear that, at the time of the termination hearing, Father‟s circumstances and ability to

care for the children had worsened, rather than improved, despite a wealth of services

available to Father. Specifically, during the underlying CHINS and termination cases,

Father was arrested and incarcerated twice for drug-related activities and had become

addicted to heroin. Moreover, at the time of the termination hearing, Father remained

incarcerated and thus was unavailable to parent the children. Father had also failed to

complete any substance abuse treatment program despite multiple opportunities to do so,

had not visited with the children since July 2010, and had failed to obtained stable

housing and employment. When specifically questioned during the termination hearing

as to his current ability to care for the children, Father admitted that he was “not ready” to

care for the children and further testified that he “need[s] to put [him]self into an


       2
          For clarification purposes, we note that the language of the trial court‟s termination orders
pertaining to each child is substantially identical, apart from certain identifying information. We
therefore cite to only one judgment throughout this opinion.
                                                  10
inpatient rehab program” for “at least a minimum of six months to a year” so that he is

“strong enough to be a father and to do what [he‟s] supposed to be doing . . . and not

neglect [the] children by drug abuse . . . .” Tr. p. 62-63.

       Family case manager Russell and CASA Sinn likewise informed the trial court

that Father had failed to complete a majority of the trial court‟s dispositional goals, most

notably a substance abuse treatment program, and further confirmed that Father remained

incapable of providing the children with a safe and stable home environment.                In

recommending termination of Father‟s parental rights, Russell informed the court that she

believed continuation of the parent-child relationships between Father and the children

posed a threat to the children‟s well-being. Russell also acknowledged that she did not

have any confidence in Father‟s recent jailhouse sobriety or in his promises of future

improvement, stating she has “personally heard” the “same promises” “multiple times” in

the past, and pointing out that Father‟s ability to remain “clean” in the “real world”

remained unknown and would have to be monitored due to the fact he was currently in a

“controlled setting . . . free from any type of contact where he could get drugs. . . .” Id. at

163-64.

       As previously mentioned, a court on review must determine whether the specific

findings are adequate to support the trial court‟s decision. In re B.J., 879 N.E.2d 7, 19

(Ind. Ct. App. 2008), trans. denied. Based on the foregoing, we conclude that SJCDCS

presented clear and convincing evidence to support the trial court‟s findings cited above,

including its determination that there is a reasonable probability the conditions resulting

in C.W.‟s and J.W.‟s removal and continued placement outside Father‟s care will not be

                                              11
remedied. These findings, in turn, support the court‟s ultimate decision to terminate

Father‟s parental rights to both children. Father‟s arguments to the contrary amount to an

impermissible invitation to reweigh the evidence. See D.D., 804 N.E.2d at 264.

      Affirmed.

ROBB, C.J., and NAJAM, J., concur.




                                           12